Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 16/580,166 filed on has been examined.
In this office Action, claims 1-20 are currently pending.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,733,220. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to remove the limitations below in order to broaden the scope of the invention





Current Application 
US Patent 10,733,220 B2
Application Number: 15/794,487
1. A method comprising:
receiving a new problem record;

problem record owners and grouped into documents based on their assigned problem
record owners, each document having an assigned problem record owner;
identifying a document in the corpus that is most similar to the new problem
record, the identifying comprising comparing text in the new problem record to text in
the documents; and
assigning the new problem record to the problem record owner that is assigned to
the identified document.
2. The method of claim 1, wherein the comparing comprises:
calculating term frequencies of words included in the new problem record;
weighting each of the term frequencies of words included in the new problem
record based at least in part on a number of times that the corresponding word included in
the new problem record occurs in the corpus;
accessing weighted term frequencies for the documents in the corpus; and

record to the weighted term frequencies for the documents in the corpus.
 
3. The method of claim 2, wherein the document that is most similar to the new
problem record is the document that has weighted term frequencies that most closely
align with the weighted term frequencies of words included in the new problem record.

4. The method of claim 2, wherein the new problem record and each of the
documents are represented by a vector of terms that each include, for each of the terms, a
product of a term frequency of the term and an inverse document frequency, wherein a
similarity of the new problem record to each of the documents is determined based at
least in part on a normalized sum of a dot product of the vectors corresponding to the new

document in the corpus that is most similar to the new problem record.
5. The method of claim 1, wherein at least a subset of the existing problem records
were initially assigned to an incorrect problem record owner and the identifying further
compnses:
comparing the text in the new problem record to text in the at least a subset of the
existing problem records that were initially assigned to an incorrect problem record
owner.
6. The method of claim 1, wherein the identifying utilizes a cosine similarity method
to determine a document that is most similar to the new problem record.
7. The method of claim 1, wherein the identifying utilizes a dot-product method to
determine a document that is most similar to the new problem record.
8. The method of claim 1, wherein the identifying utilizes a target similarity-difference

9. The method of claim 1, further comprising adding the new problem record to the
document in the corpus.
10. The method of claim 1, wherein the corpus of existing problem records are further
grouped into documents based on a time that they were first opened.
11. A system comprising:
one or more processors for executing computer readable instructions, the
computer readable instructions controlling the one or more processors to perform
operations comprising:
receiving a new problem record;
accessing a corpus of existing problem records that were previously
assigned to problem record owners and grouped into documents based on their assigned
problem record owners, each document having an assigned problem record owner;

problem record, the identifying comprising comparing text in the new problem record to
text in the documents; and
assigning the new problem record to the problem record owner that is
assigned to the identified document.
12. The system of claim 11, wherein the comparing comprises:
calculating term frequencies of words included in the new problem record;
weighting each of the term frequencies of words included in the new problem
record based at least in part on a number of times that the corresponding word included in
the new problem record occurs in the corpus;
accessing weighted term frequencies for the documents in the corpus; and
comparing the weighted term frequencies of words included in the new problem
record to the weighted term frequencies for the documents in the corpus.
P201807825US01 Page 33 of 36

problem record is the document that has weighted term frequencies that most closely
align with the weighted term frequencies of words included in the new problem record.
14. The system of claim 12, wherein the new problem record and each of the
documents are represented by a vector of terms that each include, for each of the terms, a
product of a term frequency of the term and an inverse document frequency, wherein a
similarity of the new problem record to each of the documents is determined based at
least in part on a normalized sum of a dot product of the vectors corresponding to the new
problem record and the document, and wherein the similarity is utilized to identify a
document in the corpus that is most similar to the new problem record.
15. The system of claim 11, wherein at least a subset of the existing problem records

compnses:
comparing the text in the new problem record to text in the at least a subset of the
existing problem records that were initially assigned to an incorrect problem record
owner.
16. The system of claim 11, wherein the identifying utilizes a cosine similarity
method to determine a document that is most similar to the new problem record.
17. The system of claim 11, wherein the identifying utilizes a dot-product method to
determine a document that is most similar to the new problem record.
18. The system of claim 11, wherein the identifying utilizes a target similaritydifference
gradient method to determine a document that is most similar to the new
problem record.
19. The system of claim 11, wherein the operations further comprise adding the new
problem record to the document in the corpus.

having program instructions embodied therewith, the program instructions executable by
a processor to cause the processor to perform operations comprising:
receiving a new problem record;
accessing a corpus of existing problem records that were previously assigned to
problem record owners and grouped into documents based on their assigned problem
record owners, each document having an assigned problem record owner;
identifying a document in the corpus that is most similar to the new problem
record, the identifying comprising comparing text in the new problem record to text in
the documents; and
assigning the new problem record to the problem record owner that is assigned to
the identified document.
P201807825US01 Page 35 of 36

creating, by a processor, a term frequency (TF) list for one or more documents of a corpus;
calculating, by the processor, an inverse document frequency (IDF) for each listed term;
calculating, by the processor, a TF-IDF for each listed term;
identifying, by the processor, two documents of the corpus having a highest similarity ranking to a target document using a target similarity calculation using the TF-IDF for each listed term, wherein the target similarity calculation is based at least in part on a maximum target similarity value which is a similarity value determined by comparing the target document to itself;
determining a difference gradient for each of the two documents of the corpus; and
displaying one or more terms of the target document not found in the two documents of the corpus based on the difference gradient.

3. The computer-implemented method of claim 1, further comprising transmitting at least one of the one or more documents of the corpus to a computing device based on the similarity ranking.
4. The computer-implemented method of claim 1, wherein the target similarity calculation is based at least in part on terms obtained from the target document.
5. The computer-implemented method of claim 1, wherein a resulting value of the target similarity calculation varies between 0 and 1.
6. The computer-implemented method of claim 1, wherein the TF for each term is normalized.
7. A computer program product for using a target similarity calculation to identify relevant content in a corpus of documents or records, the computer program product comprising:

create a term frequency (TF) list for one or more documents of a corpus;
calculate an inverse document frequency (IDF) for each listed term;
calculate a TF-IDF for each listed term; and
identify two documents of the corpus having a highest similarity ranking to a target document using a target similarity calculation using the TF-IDF for each listed term, wherein the target similarity calculation is based at least in part on a maximum target similarity value which is a similarity value determined by comparing the target document to itself;
determine a difference gradient for each of the two documents of the corpus; and
display one or more terms of the target document not found in the two documents of the corpus based on the difference gradient.
8. The computer program product of claim 7, further comprising displaying at least one of 
9. The computer program product of claim 7, further comprising transmitting at least one of the one or more documents of the corpus to a computing device based on the similarity ranking.
10. The computer program product of claim 7, wherein the target similarity calculation is based at least in part on terms obtained from the target document.
11. The computer program product of claim 7, wherein a resulting value of the target similarity calculation varies between 0 and 1.
12. A system comprising:
a storage medium coupled to a processor;
the processor configured to:
create a term frequency (TF) list for one or more documents of a corpus;
calculate an inverse document frequency (IDF) for each listed term;
calculate a TF-IDF for each listed term;
identify two documents of the corpus having a highest similarity ranking for one or more documents of the corpus to a target 
determine a difference gradient for each of the two documents of the corpus; and
display one or more terms of the target document not found in the two documents of the corpus based on the difference gradient.
13. The system of claim 12, wherein the target similarity calculation is based at least in part on terms obtained from the target document.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.
Claim 1 recites:
identifying a similar document by comparing text in a new record to text in documents.
The limitation of identifying a similar document by comparing text in a new record to text in documents, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the comparing step in the context of this claim encompasses the user manually comparing generic text segments to find a generically similar document. Similarly, the limitation of accessing and assigning, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind as there is not even a recitation of generic computer components. For example, accessing; identifying and assigning in the context of this claim encompasses the user manually finding similar documents using manual text comparison. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)).
Further, these concepts also recite “Certain Methods of Organizing Human Activity”; (such as

obligations; advertising, marketing or sales activities or behaviors; business relations) where
comparing text to find similar documents is a method of human activity in commercial or legal interactions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only
recites one additional element – using a “corpus” to perform both the accessing; identifying and assigning steps. The “corpus” in both steps is recited at a highlevel of generality (i.e., as a generic collection of text/documents) such that it amounts no more than mere instructions to apply the exception using a generic “corpus” component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any
meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more
than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “corpus” to perform
both the accessing; identifying and assigning steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.

Dependent claims 2-10 are merely add further details of the abstract steps/elements recited in claim 1 without integrating the idea into a practical application; or including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 2-10 are also directed towards nonstatutory subject matter.

U.S.C. 101 for substantially the same reasons as the method claim(s) 1. The components (i.e.,
system/medium described in independent claims 11 and 20 do not provide for integrating the
abstract idea into a practical application. At best, the claim(s) are merely providing alternate
environments to implement the abstract idea.

Dependent claims 11-19 merely add further details of the abstract steps/elements
recited in claim 1 without integrating the idea into a practical application; or including an
improvement to another technology or technical field, an improvement to the functioning of the
computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to
a particular technological environment. Therefore, dependent claims 11-19 are also
directed towards non-statutory subject matter.












Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Sims et al., US Patent No. 10,565,234.

As to claim 1 (and substantially similar claim 11 and claim 20), Sims discloses a method comprising:
receiving a new problem record;
(Sims Fig., 7 see also col. 21 ln. 25-33: Similarly, where the invocation context is a user submitting a new ticket in an issue tracking system, the ticket creation interface provided by the issue tracking system client application 112 may include a field that the user populates with the product to which the ticket relates. In both of these cases, the 30 related product is communicated to the CIS 130 along with the input query ( e.g. as a query parameter) and extracted/ referenced at 608.)


(Sims col. 21 ln. 47-55: At 612, the document analysis module 136 generates a set of indexed document similarity scores. This involves calculating a similarity score for each indexed document record in the subset of indexed documents generated at 610. A similarity score for a given document record is a value indicating how similar or otherwise a document is to the input query based on the document record vector (stored in the document database 140) and the input text vector ( calculated at 606).;
Sims also teaches document creators, i.e. record owners see col. 2 ln. 39-43: In addition to information, a document also has or is 40 associated with document metadata. The type of metadata included in/associated with a document will depend on the type of document. Common examples of metadata, however, include: document title; document type; document creator;)

and grouped into documents based on their assigned problem record owners, each document having an assigned problem record owner;
(Sim teaches product/association groups by their creators see col. 15 ln. 13-21: At 502, the document analysis module 136 determines if document provides an explicit product mapping. This may be the case, for example, with an issue tracking system instance set up to track product bugs/issues. Documents in such systems will have an explicit product association-ie.
each ticket is in respect of one or more products that are defined by the ticket creator. Any such product association will typically be provided in/retrievable from document metadata.;
Sims also teaches document creators, i.e. record owners see col. 2 ln. 39-43: In addition to information, a document also has or is 40 associated with document metadata. The type of metadata included in/associated with a document will depend on the type of document. 

identifying a document in the corpus that is most similar to the new problem
record,
(Sims teaches finding documents with the highest similarity score col. 22 ln. 19-25: At 616, the document analysis module 136 generates
summaries for the n documents that are to be returned-i.e. then documents with the highest weighted similarity scores. The number of documents that are to be returned may be predefined by the document analysis module 136, or may be a parameter received as part of the input query (i.e. a query specifying that at most n documents should be returned).)

 the identifying comprising comparing text in the new problem record to text in
the documents; and
(Sims teaches comparing text see col. 5 ln. 30-35: The document analysis module 136 also operates to analyze new documents (or, more generally, textual input) to create numerical representations thereof which are compared against the records in the document database 140 to determine similarity or otherwise.)

assigning the new problem record to the problem record owner that is assigned to
the identified document
(Sims teaches suggesting assignees for a ticket see col. 33 ln. 15-17: Process 1000 is then adapted to either suggest one or more assignees that are the most likely assignees identified, or
automatically record an assignee for the ticket.).





As to claim 2, Sims discloses the method of claim 1, wherein the comparing comprises:
calculating term frequencies of words included in the new problem record;
(Sims col. 11 ln. 4-5: calculated based on to the frequency of the word in the document;
See also col. 26 ln. 54-58: Processing the tokenized input text to generate the initial
55 input text vector may alternatively comprise: calculating a weighted word vector for each relevant word identified in the input text; and summing the weighted word vectors to
generate the initial input text vector.)

weighting each of the term frequencies of words included in the new problem record based at least in part on a number of times that the corresponding word included in the new problem record occurs in the corpus;
(Sims col. 11 ln. 1-6: weighting mechanism applied to each word vector retrieved
from the language model 138 in order to generate a weighted word vector may be a term frequency-inverse document frequency (TF-IDF) weighting, calculated based on to the frequency of the word in the document divided by the frequency of the word as stored in the frequency model 139.


accessing weighted term frequencies for the documents in the corpus; and
(Sims col. 7 ln. 50-54: As described above, the embodiments described herein
provide systems and methods for identifying content. In order to do so, the CIS 130 creates and maintains a language model 138, a frequency model 139 and a document database
140.)

comparing the weighted term frequencies of words included in the new problem record to the weighted term frequencies for the documents in the corpus (Sims col. 21 ln. 47-56: At 612, the document analysis module 136 generates a set of indexed document similarity scores. This involves calculating a similarity score for each indexed document record in the subset of indexed documents generated at 610. A similarity score for a given document record is a value indicating how similar or otherwise a document is to the input query based on the document record vector (stored in the document database 140) and the input text vector ( calculated at
606). For example, in certain embodiments similarity scores are floating point numbers between).

As to claim 3, Sims discloses the method of claim 2, wherein the document that is most similar to the new problem record is the document that has weighted term frequencies that most closely
align with the weighted term frequencies of words included in the new problem record
(Sims col. 22 ln. 19-25: At 616, the document analysis module 136 generates summaries for the n documents that are to be returned-i.e. then documents with the highest weighted similarity scores. The number of documents that are to be returned may be predefined by the document analysis module 136, or may be a parameter received as part of the input query (i.e. a query



As to claim 4, Sims discloses the method of claim 2, wherein the new problem record and each of the documents are represented by a vector of terms that each include, for each of the terms, a product of a term frequency of the term and an inverse document frequency, 
(Sims col. 11 ln. 1-6: weighting mechanism applied to each word vector retrieved
from the language model 138 in order to generate a weighted word vector may be a term frequency-inverse document frequency (TF-IDF) weighting, calculated based on to the frequency of the word in the document divided by the frequency of the word as stored in the frequency model 139.
see also col. 14 ln. 7-8: summing the weighted word vectors to generate the initial document vector.).)
wherein a similarity of the new problem record to each of the documents is determined based at
least in part on a normalized sum of a dot product of the vectors corresponding to the new
problem record and the document, 
(Sims col. 17 ln. 53-58: More specifically, a given sentence's similarity score is
based on the similarity of the sentence's vector to the document vector of the document in which the sentence appears (for example as calculated at 408). This similarity may be calculated in various ways. For example, the cosine distance ( computationally expensive;
see also col. 11 ln. 11-17: Accordingly, and depending on implementation, the document vector generated at 408 may be: the sum of the individual word vectors; the normalized sum of the individual word vectors; the weighted sum of the individual word vectors; or the normalized sum of the individual word vectors.)
and wherein the similarity is utilized to identify a document in the corpus that is most similar to the new problem record (Sims col. 22 ln. 19-25: At 616, the document analysis module 136 


As to claim 5, Sims discloses the method of claim 1, wherein at least a subset of the existing problem records were initially assigned to an incorrect problem record owner and the identifying further comprises:
comparing the text in the new problem record to text in the at least a subset of the existing problem records that were initially assigned to an incorrect problem record owner (Sims col. 27 ln. 43-50: The process may be invoked at any time a user is seeking to assign a classification to a ticket-for example on the creation of a new ticket, during handling of the ticket (when a user realizes that the currently assigned classification is incorrect), and/or when the ticket is closed (again if the existing classification is incorrect). The identified classification( s) can then be used to either make classification suggestions to a user or automatically classify tickets.).

As to claim 6, Sims discloses the method of claim 1, wherein the identifying utilizes a cosine similarity method to determine a document that is most similar to the new problem record (Sims col. 17 ln. 53-60: More specifically, a given sentence's similarity score is based on the similarity of the sentence's vector to the document vector of the document in which the sentence
appears (for example as calculated at 408). This similarity may be calculated in various ways. For example, the cosine distance ( computationally expensive) or Euclidian distance (computationally simpler) may be used by invoking optimized routines from appropriate math libraries;
see also col. 21 ln. 57-62: Document similarity scores may be calculated in various

math libraries.).

As to claim 7, Sims discloses the method of claim 1, wherein the identifying utilizes a dot-product method to determine a document that is most similar to the new problem record (Sims discloses a cosine distance similarity , i.e. a dot product see col. 17 ln. 53-59: More specifically, a given sentence's similarity score is based on the similarity of the sentence's vector to the
document vector of the document in which the sentence appears (for example as calculated at 408). This similarity may be calculated in various ways. For example, the cosine
distance ( computationally expensive)).

As to claim 9, Sims discloses the method of claim 1, further comprising adding the new problem record to the document in the corpus (Sims col. 10 ln. 26-28: If no corresponding record exists, the document is considered a new document and is not exclude from further processing.; see also col. 13 ln. 50-53: Prior to generating a document record in respect of a particular document, the method may further comprise determining whether the particular document is a new or
edited document, ).

As to claim 10, Sims discloses the method of claim 1, wherein the corpus of existing problem records are further grouped into documents based on a time that they were first opened (Sims col. 11 ln. 34-41: Various linkage data structures may be used, however in the present embodiment the linkage data structure is a table-type format in which a record is created for each document link identified, each record including: a linking document identifier (i.e. the
identifier of a document in which a link has been found); a linked document identifier (i.e. the identifier of the document has been linked); and a timestamp (the time at which

25 created or edited in a defined time period. The defined period can be set as desired, but may for example be documents that have been created or edited within the last 6 months).


Referring to claim 12, this dependent claim recites similar limitations as claim 2;
therefore, the arguments above regarding claim 2 are also applicable to claim 12.

Referring to claim 13, this dependent claim recites similar limitations as claim 3;
therefore, the arguments above regarding claim 3 are also applicable to claim 13.

Referring to claim 14, this dependent claim recites similar limitations as claim 4;
therefore, the arguments above regarding claim 4 are also applicable to claim 14.

Referring to claim 15, this dependent claim recites similar limitations as claim 5;
therefore, the arguments above regarding claim 5 are also applicable to claim 15.

Referring to claim 16, this dependent claim recites similar limitations as claim 6;
therefore, the arguments above regarding claim 6 are also applicable to claim 16.

Referring to claim 17, this dependent claim recites similar limitations as claim 7;
therefore, the arguments above regarding claim 7 are also applicable to claim 17.

Referring to claim 19, this dependent claim recites similar limitations as claim 9;
. 

Claims 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Sims et al., US Patent No. 10,565,234, in view of Bai et al., US Pub. No. 2010/0179933. 

As to claim 8, Sims does not disclose:
wherein the identifying utilizes a target similarity-difference
gradient method to determine a document that is most similar to the new problem record
However, Bai discloses the method of claim 1, wherein the identifying utilizes a target similarity-difference gradient method to determine a document that is most similar to the new problem record (Bai [0008] A system and method for determining a similarity between a document and a query includes building a weight vector for each of a plurality of documents in a corpus of
documents stored in memory and building a weight vector for a query input into a document retrieval system. A weight matrix is generated which distinguishes between relevant documents and lower ranked documents by comparing document/ query tuples using a gradient step approach.; see also [0077] Training: We can adopt a gradient-descent based optimization method. For Eq. (11 ), the derivative of function
M and <I> can be calculated and used in adjusting parameters.).

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply similarity scores as taught by the Sims reference since it was known in the art that record search systems provide a weight matrix is stored in memory and configured to distinguish between relevant documents and lower ranked documents by comparing document/query tuples using a gradient step approach where a program is configured to determine a similarity score between weight vectors of the query and


Referring to claim 18, this dependent claim recites similar limitations as claim 8;
therefore, the arguments above regarding claim 8 are also applicable to claim 18.






CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        3/17/2021